Citation Nr: 1426685	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death benefits.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claim for nonservice-connected death benefits because her husband did not have qualifying service.

The Board notes that the Statement of the Case also addresses whether the appellant is entitled to dependency and indemnity compensation but the record reflects that she has not claimed to be entitled to dependency and indemnity compensation.  The Board has limited its consideration accordingly.

The appellant requested a personal hearing before the Board, and such a hearing was scheduled for May 2014.  She failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The appellant's spouse did not serve in the active military, naval or air service; he had no service as a member of the Philippine Commonwealth Army or recognized guerrillas in the service of the United States.  


CONCLUSION OF LAW

The service requirements for eligibility for nonservice-connected death benefits are not met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.23, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002);
VAOPGCPREC 5-2004 (June 23, 2004).  The Board finds that such is the case as to the issue here on appeal.  Therefore, the Board concludes that the appellant's claim is not subject to the provisions of the VCAA.

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Generally, persons with service in the U.S. Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  See 38 U.S.C.A. § 107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.40(b), (c), (d) (2013).  However, active service as a "Regular" or "Old" Philippine Scout is included for pension benefits.  38 C.F.R. § 3.40(a). 
 
Whether a person is a veteran is a question dependent on Service Department certification.  38 C.F.R. § 3.41(a), (d).  A service department determination as to an individual's service shall be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The record indicates that Arsenio G. Bautista is listed as a common name in the Reconstructed Recognized Guerrilla Roster.  However, the National Personnel Records Center (NPRC) was unable to identify a record of service for Arsenio G. Bautista.  In October 2012, the appellant was asked to furnish a certified copy of an Affidavit for Philippine Army Personnel for Arsenio G. Bautista.  The appellant did not provide this form.  Instead, she submitted a statement reporting that Arsenio G. Bautista had service in the USAFE and temporary employment with the United States Embassy.  In March 2013, the NPRC indicated that no change was warranted in the prior negative certification.  

As noted above, service must be confirmed by the service department.  VA is prohibited from finding, on any basis other than a service department document or verification, that a particular individual served in the United States Armed Forces.  The record does not reveal any confirmed qualifying service by Arsenio G. Bautista, and the appellant has not alleged that he served in the "Old" or "Regular" Philippine Scout, which is the only possibly qualifying service for pension purposes.  Thus, basic eligibility for nonservice-connected death pension benefits is precluded.  

	
ORDER

Nonservice-connected death pension benefits are denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


